DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendments
2.         The present office action is made in response to the amendments filed on 11/19/2021 and 3/21/2022, and the submission of a Terminal Disclaimer on 11/19/2021. 
3.	It is noted that in the amendment of 11/19/2021, applicant has made changes to the abstract, the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a set of twelve replacement sheets contained figures 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12; and
B) Regarding to the claims, applicant has amended claim 12. There is not any claim being added into or canceled from the application. The pending claims are claims 11-25 in which claims 11-20 are examined in the present office action, and claims 21-25 have been withdrawn from further consideration as being directed to a non-elected Invention. Note that claims 1-10 were canceled in the pre-amendment of 5/20/2019.
4.	A review of the amendment filed by applicant on 11/19/2021 has resulted that the list of claims as provided in the mentioned amendment does not comply with the requirements of rule 37 CFR 1.121 because the amended claim 12 does not have markings to show the change(s) to the claim. Thus, a Notice of Non-Compliant was mailed to applicant on 2/11/2022.
5.	In response to the Notice of Non-Compliant, applicant has submitted a supplement amendment on 3/21/2022 in which applicant has submitted a list of claim in which the 
6.	Both amendments of 11/19/2021 and 3/21/2022 have been entered and the following conclusions are made:
A) The amendments to the abstract, the drawings, and the specification as provided in the amendment of 11/19/2021 have been entered. The amendment(s) to the claims as provided in the amendment of 11/19/2021 have not been entered; 
B) The amendments to the claims as provided in the amendment of 3/21/2022 have been entered; and
C) Applicant’s arguments provided in both mentioned amendments have been entered.
Response to Arguments
7.	The submission of a Terminal Disclaimer on 11/19/2021, the amendments to the abstract, the drawings, and the specification as provided in the amendment of 11/19/2021, the amendments to the claims as provided in the amendment of 3/21/2022, and applicant's arguments provided in the mentioned amendments have been fully considered and yielded the following conclusions:
A) Regarding to the restriction requirement and the claims of the elected invention as set forth in the office action of 7/27/2021, it is noted that while applicant stated that applicant still continue to traverse the requirement for selection of an invention, see amendment of 11/19/2021, page 10; however, applicant has not provided any arguments to point out the 
As a result of applicant’s election on 4/23/2021, claims 11-20 are examined in the present office action, and claims 21-25 have been withdrawn from further consideration as being directed to a non-elected Invention.
B) Regarding to the objections to the abstract, the drawings, and the specification as set forth in the office action of 7/27/2021, the amendments to the abstract, the drawings and the specification as provided in the amendment of 11/19/2021, and applicant's arguments provided in the mentioned amendment, page 10, have been fully considered and are sufficient to overcome the objections to the abstract, the drawings, and the specification as set forth in the mentioned office action.
C) Regarding to the objection to claim 12, and the rejection of claims 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 7/27/2021, the amendments to the claim 12 as provided in the amendment of 3/21/2022, and applicant's arguments provided in the amendment of 11/19/2021, pages 10-12, have been fully considered and are sufficient to overcome the objections to claim 12 and the rejection of claims 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action.
D) Regarding to the rejection of claims 11, 15-16 and 19-20 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/349,664 in view of Halverson et al (US Publication No. 2014/0204464) as set forth in the office action of 7/27/2021, the submission of a Terminal Disclaimer by applicant on 11/19/2021 
E) Regarding to the rejection of Claims 11, 13-16 and 19-20, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halverson et al (US Publication No. 2014/0204464) as set forth in the office action of 7/27/2021, applicant’s arguments as provided in the amendment of 11/19/2021, pages 13-14, have been fully considered but they are not persuasive.
Applicant is respectfully invited to review the claimed language as provided in the claims and the art of Halverson et al. Applicant should note that while the claim 11 recites a detector and a detection wavelength range, see claim 11 on line 2; however, there is not any specific limitation/feature for the detector and the detection wavelength range being provided/recited in the claim. In the art of Halverson et al, the light control film as described in paragraphs [0040]-[0054], [0062] and [0157]-[0164] comprises a light control film (200) disposed on a substrate (250) which substrate is a component of an imaging system such as a camera, see paragraph [0052]-[0054] wherein the camera comprises a detecting system and the light control film (200) is subjected to receive wavelength or wavelengths of light to be detected, see paragraph [0059]. Regarding to the detection wavelength range, the detection wavelength range in a board interpretation than is a range of spectrum which covers all wavelengths 
Regarding to applicant’s argument regarding to the wavelengths of visible, ultraviolet, near infrared and that Halverson et al does not disclose that the camera detect light outside the visible range, the examiner respectfully disagree. The use of carbon black is merely an example of the colorant and the camera with the light control film as provided by Halverson et al can be an infrared camera or any particular camera in which the colorant being selected to allow a transmission of a particular bandwidth and block/absorb another particular bandwidth.
F) Regarding to the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Halverson et al, and the rejection of claims 17-18  under 35 U.S.C. 103 as being unpatentable over Halverson et al in view of Fukushima et al (Japanese reference No. 2014-150143) as set forth in the office action of 7/27/2021, applicant’s arguments as provided in the amendment of 11/19/2021, pages 13-14, have been fully considered but they are not persuasive.
Regarding to the feature as claimed in present claim 12, Halverson et al does not clearly disclose that the detection bandwidth is from 800 nm to 1600 nm and the first portion of the mentioned detection bandwidth is from 900 nm to 1100 nm as recited in present claim 12. However, Halverson et al discloses that a combination of dyes/pigments of the colorant changes the wavelengths or a range of wavelengths which is absorbed/reducing by the colorant. Thus, it would have been obvious to one skilled in the art to modify the light control film provided by Halverson et al by using the light control film for detecting an infrared bandwidth, i.e., wavelengths from 800 nm to 1 mm, and using different combination(s) of dyes/pigments making the colorant material in the first regions/channels to absorb/reduce the transmission of a particular wavelength or a range of wavelengths in the infrared range to meet a particular application.
Regarding to features recited in present claims 17-18 which were rejected based on the combination of arts provided by Halverson et al and Fukushima et al, applicant should note that the art of Fukushima et al is used as a secondary reference in combination with the art of Halverson et al, the primary reference, for the purpose of showing to one skilled in the art that a detector can be in the form of a photovoltaic or solar cell/battery/detector. The features regarding to the wavelengths transmitted/absorbed with different levels is provided by Halverson et al, the primary reference.
Drawings
8.         The twelve replacement sheets contained figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12 were received on 11/19/2021. 
As a result of the change(s) to the drawings, the application now contains a total of twelve replacement sheets contained figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12 as filed on 11/19/2021 and not any sheet of drawings as originally filed on 5/20/2019.  The mentioned twelve replacement sheets contained figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12 as filed on 11/19/2021 are now approved by the examiner.
Specification
9.         The lengthy specification which was amended by the amendment of 11/19/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
10.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.       Claims 11, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halverson et al (US Publication No. 2014/0204464, of record).
Halverson et al discloses a light control film disposed on a camera which is understood is an optical device having a detector system. The light control film as described in paragraphs [0040]-[0054], [0062] and [0157]-[0164] comprises a light control film (200) disposed on a substrate (250) which substrate is a component of an imaging system such as a camera, see paragraph [0052]-[0054] wherein the camera comprises a detecting system.
Regarding to the structure of the light control film as recited in present claims 11 and 14, the light control film (200) comprises a major microstructured first surface (214) having a plurality of alternating ribs (210) and channels (222) wherein each channel (222) is filled with a 
Regarding to the feature related to a ratio of the width and height of each channel forming the first region as recited in present claims 11 and 15-16, it is noted that each first (222) region having a width W and a height D, and the ratio of D/W ≥ 1 which is covered all numbers equal to or larger than 1 such as 1, 2, 3, 4, 5, 6, …, see paragraphs [0040]-[0042] and figs. 2.
Regarding to the feature related to the transmission of the first and second regions as recited in present claim 11, it is noted that as disclosed in paragraphs [0157]-[0164], the first (222) region is filled by a material with colorant that permits a transmission of a selected wavelength or a selected band of wavelengths and absorbs a selected wavelength or a selected band of wavelengths. With such teachings then the first (222) region with mentioned material has a substantially low transmission in a first portion of a detection wavelength range and a substantially high transmission in a remaining portion of the detection wavelength range and the second (210) region has a substantially high transmission in the detection wavelength range. 
Regarding to the feature related to a viewing angle as recited in present claim 13, such feature is met by the light control film (200) as described in paragraph [0042], for example.
Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al.
.
15.       Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al in view of Fukushima et al (Japanese reference No. 2014-150143, of record).
It is noted that while Halverson et al discloses a light control film disposed on a substrate which is a camera having a detecting system, Halverson et al does not disclose that the detecting system comprises a detector in the form of a photovoltaic or solar cell/battery/detector as recited in present claims 17-18. However, the type of detector as claimed is merely that of an intended use because the present claims do not recite any specific structure of the so-called “photovoltaic/solar cell/battery/detector”.  Further, the use of a light control film on an optical device in the form of a solar cell structure is disclosed in the art as can .
Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872